Citation Nr: 0412846	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-16 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for a left hip 
disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from November 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in No. Little Rock, 
Arkansas (RO), which denied the benefits sought on appeal.  
The RO denied claims for service connection for residuals of 
a back injury, and a left hip disorder, in rating decisions 
in June and November 2002, respectively.  The veteran 
perfected an appeal as to these claims.

During a November 2003 Travel Board hearing before the 
undersigned Veterans Law Judge, the veteran raised a claim of 
entitlement to an increased rating for his service-connected 
left knee disability.  This matter is referred to the RO for 
appropriate action.


FINDING OF FACT

Credible evidence has not been presented that the veteran's 
lumbar spine disorder had an onset during active military 
service, or within a year thereafter.


CONCLUSION OF LAW

Entitlement to service connection for a lumbar spine 
disorder, is not warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.  

The RO notified the appellant consistent with requirements 
under the VCAA in a letter dated in July 2002.  He was 
informed of the information and evidence necessary to 
substantiate the claim, which evidence he was expected to 
submit, and which evidence VA would attempt to obtain for 
him.  He was also requested to inform the RO of any further 
evidence the claimant wanted VA to attempt to obtain, and to 
send the evidence needed relevant to the claims.  He has also 
been informed of what evidence was needed to substantiate his 
claim on appeal here.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The record reflects that the RO has made 
reasonable efforts to obtain relevant medical evidence 
adequately identified by the appellant in support of his 
claim.  The Board finds that VA has complied with the VCAA 
duties to notify and assist.  The RO provided the notice 
after the RO's June 2002 rating decision.  The timing of that 
notice did not prejudice the claim in any way because the 
claim was subsequently readjudicated by the RO and the Board 
on the merits of the claim alone.

At the November 2003 hearing before the undersigned, the 
veteran waived his right to receive a corrected VCAA letter 
(referring to the 1-year period to submit evidence, see 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003)).  


II.  Discussion

The veteran seeks service connection for a lumbar spine 
disability as a residual of a back injury in service.  In 
general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  In addition, certain chronic diseases, 
including arthritis, may be presumed to have incurred during 
service if they become manifested to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 
Fed. Reg. 67792-67793 (Nov. 7, 2002).  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt. 38 U.S.C.A. 
§ 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

The Board notes that the medical record contains ample 
competent evidence of a current lumbar spine disability.  VA 
treatment records and the report of a June 2002 VA 
examination contain diagnoses of a current lumbar spine 
disability as further described below.  Because the record 
contains competent medical evidence of current lumbar spine 
disability, and no evidence to the contrary, the Board 
concedes the presence of such current lumbar spine 
disability.

Because a current lumbar spine disability has been 
established by competent medical evidence, the question 
becomes whether such disability was incurred in or aggravated 
by active military service, or in the case of arthritis, 
within a year thereafter.  

The veteran's service medical records are negative for any 
complaints or treatment pertaining to the back.  The veteran 
has alleged that in service a mine exploded, injuring his 
back as well as causing left ear and left knee injuries.  
Service medical records do show that the veteran was treated 
for injuries involving his left ear and left knee.  He was 
not treated for a back problem during active military 
service.  

The reports of VA examinations in June 1946 and March 1953 
are negative for complaints or findings referable to a back 
disorder. 

The medical record is negative for any diagnosis of or 
treatment for a low back disability until June 2001.  VA 
treatment notes in 2001 show that he was seen for back pain.  
These records contain impressions showing the veteran had 
degenerative joint disease involving the lower lumbar spine.

The veteran first reported a low back disability to the VA in 
February 2002, while filing for compensation benefits.  

The report of a June 2002 VA examination shows that the 
veteran complained of having injury to his back at the same 
time as his service-connected left ear and left knee 
injuries.  The veteran dated the onset of his back difficulty 
to approximately six to eight years before the present 
examination.  The veteran stated that over the past six to 
eight years, he had a gradual increase in low back pain.  He 
also had difficulty  maintaining balance and had been forced 
to use a cane for stabilization.  

The examiner reviewed MRI and EMG studies in October 2001 and 
January 2002, respectively, and noted findings and 
impressions including degenerative disc disease, 
polyradiculopathy acute/chronic denervation of right and left 
L5-S1 nerve root, and a diffuse symmetrical axonalphathic 
sensory motor peripheral neuropathy (etiology not specific).

After physical examination, the report contains diagnoses of 
(1) degenerative disc disease, lumbar; (2) scoliosis, 
developmental; (3) degenerative joint disease, facets, 
lumbar; and (4) bone metabolic changes.

The examiner stated that a clear-cut nexus could not be 
established that would definitely associate the incident of 
1945 and the veteran's present condition.  The examiner 
stated that the veteran's findings are not the findings one 
would expect following a jeep-mine injury.  The examiner 
stated that the veteran's history would indicate that his 
present difficulty was of six to eight years duration.  The 
examiner concluded with an opinion that, based on the above 
information, he did not feel it likely that the event in 
service caused the current back condition.  In a handwritten 
addendum at the bottom of the report, the examiner opined 
that the veteran's course after the jeep-mine accident showed 
no record of severe back injury, nor did it show a need for 
back treatment of long lasting nature.

During a November 2003 Travel Board hearing the veteran 
testified regarding his claimed back disorder in connection 
with his claim.

The veteran has reported that he was injured in service when 
a mine exploded near a jeep he was riding in.  The first 
documentation of a low back problem is in June 2001 when 
degenerative disease was noted.  The period of time between 
service and that first indication of a low back disorder is 
approximately 55 years.  No medical expert of record has 
suggested that any current lumbar spine disability first 
began during military service, or was present within a year 
thereafter.  Thus, even assuming that during service, the 
veteran's back was injured, the Board can only conclude that 
such a disease or injury was acute and transitory, given the 
absence of abnormal findings on all subsequent post-service 
medical records prior to June 2001.

Additionally, the VA examiner in June 2002 specifically 
rendered an opinion that he did not feel it was likely that 
the event in service caused the current back condition.  That 
examiner gave a well-reasoned opinion that was based on a 
complete review of the claims file as well as examination of 
the veteran.  There is no conflicting opinion.  Under these 
circumstances, the Board finds that the preponderance of the 
evidence is against the veteran's claim.

Accordingly, the Board finds that service connection is not 
warranted for residuals of a back injury, and the appeal is 
denied.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the veteran's 
claim that would give rise to a reasonable doubt in favor of 
the veteran, the benefit of the doubt rule is not applicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

The veteran has alleged that his current lumbar spine 
disability was due to injury during military service.  
However, as he has not been demonstrated to be a medical 
expert, his statements and testimony regarding matters of 
medical diagnosis, causation, and etiology are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  


ORDER

The claim for service connection for residuals of a back 
injury is denied.


REMAND

The Board has reviewed the claims file with respect to the 
claim for service connection for a left hip disorder.  On 
review, the Board has determined that prior to adjudicating 
the veteran's claim on the merits, a contemporaneous and 
thorough VA examination and medical opinion would assist the 
Board in clarifying the nature and etiology of the 
appellant's claimed residuals of a low back injury.  Such 
examination and opinion would be instructive with regard to 
the appropriate disposition of the claim under appellate 
review.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); see 
also, Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990). 

Accordingly, the Board finds that additional development is 
required prior to resolution of this claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).  The appellant should be given the 
opportunity to submit additional evidence and argument.  In 
this regard, the VA must ensure that it fulfilled its duty to 
notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should obtain copies of any VA 
or private medical records pertaining to 
treatment the appellant received for a 
left hip disorder, covering the period 
from June 2002 to the present, which have 
not been previously submitted.  

3.  The RO should arrange for a VA 
orthopedic examination to determine the 
nature, severity, and etiology of any 
left hip disorder the veteran may have.  
A complete medical history should be 
recorded.  All studies deemed appropriate 
in the medical opinion of the examiner 
should be performed; and, all findings 
should be set forth in detail.  The 
examiner should review the entire claims 
folder in conjunction with this 
examination, and this fact should be so 
indicated in the examination report.  

After reviewing the available medical 
records and examining the appellant, the 
examiner should render comments 
specifically addressing the following 
question: If a chronic left hip disorder 
is diagnosed, and based upon an 
assessment of the entire record, is it at 
least as likely as not (probability of 50 
percent or better) that such disorder is 
the result of disease or injury in 
service, or in the case of arthritis, 
became manifest within one year of the 
veteran's separation from service in 
April 1946?

The rationale for any opinion expressed 
should be included in the examination 
report.  If the examiner determines that 
it is not feasible to respond to any of 
the inquiries above, the examiner should 
explain why it is not feasible to 
respond.  

4.  Thereafter the RO should readjudicate 
the issue of entitlement to service 
connection for a left hip disorder.  If a 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case, to include all pertinent law and 
regulations, and given the opportunity to 
respond thereto.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits since the May 2003 
statement of the case, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



